COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 MANUEL BORREGO, M.D.,
                                                §
                       Appellant,                              No. 08-13-00154-CV
                                                §
 v.                                                                 Appeal from
                                                §
 MICHELLE C. BAKER,                                         County Court at Law No. 3
 INDIVIDUALLY AND AS NEXT                       §
 FRIEND OF HANNAH BAKER,                                     of El Paso County, Texas
 AIDAN BAKER, AND                               §
 ASHTYN BAKER, MINOR CHILDREN,                                (TC # 2012DCV07057)
 AND VALERIE HICKS,                             §
 INDIVIDUALLY AND AS
 REPRESENTATIVE OF THE ESTATE                   §
 OF LUCAS EDWARD BAKER (DEC.),
                                                §
                       Appellees.
                                                §

                                       JUDGMENT

       The Court has considered this cause on Appellant=s motion to dismiss and concludes the

motion should be granted and the appeal should be dismissed, in accordance with the opinion of

this Court. We therefore dismiss the appeal. We further order Appellant to pay all costs of this

appeal. We further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 19TH DAY OF FEBRUARY, 2014.


                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.